 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 9                                          AT SEATTLE
10     CENTURY INDEMNITY COMPANY, a
       Pennsylvania corporation,                              No. 2:17-cv-00011-RSM
11
               Plaintiff,                                     ORDER STAYING CASE THROUGH
12                                                            JANUARY 17, 2020
13             v.

14     EVERETT STEEL, INC., a Washington
       corporation,
15

16           Defendant.

17

18           Based upon the Stipulation of the Parties, it is hereby
19
             ORDERED that:
20
             1. This matter is STAYED until January 17, 2020. The deadline for the Defendant to
21
                    respond to the Complaint is continued until 10 days after the expiration of the stay.
22
                    Either party may move to lift the stay.
23

24           2. EVERETT STEEL, INC. shall provide monthly status reports and copies of all

25                  technical reports and sampling results on or before January 1, 2020.
26           3. The Parties shall file a Joint Status Report on or before January 17, 2020.
27
                                                                    BERESFORD ♦ BOOTH PLLC
     ORDER STAYING CASE THROUGH JANUARY 17, 2020 - 1                   145 THIRD AVENUE SOUTH, SUITE 200
     2:17-cv-00011-RSM                                                    EDMONDS, WASHINGTON 98020
                                                                          (425) 776-4100 ∙ (425) 776-1700 fax
 1

 2           Dated this 20th day of December 2019.
 3

 4

 5
                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                          BERESFORD ♦ BOOTH PLLC
     ORDER STAYING CASE THROUGH JANUARY 17, 2020 - 2        145 THIRD AVENUE SOUTH, SUITE 200
     2:17-cv-00011-RSM                                         EDMONDS, WASHINGTON 98020
                                                               (425) 776-4100 ∙ (425) 776-1700 fax
